Case 1:20-mj-07359-UA Document 5 Filed 08/12/20 Page 1 of 2




   v.
                                               2
        ,
                                                     ORDER




                      y 13, 2020,




            on July 14, 2020,             o



                                , Esq.,




                                      h

                                              , and on August 14, 2020 for




                                      1
Case 1:20-mj-07359-UA Document 5 Filed 08/12/20 Page 2 of 2




               , 2020




   12, 2020




                             2
